Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  
	Claims 17 and 19 each recite in line 3 “the liner force actuator.”	Claims 16 and 18, from which claims 17 and 19 depend upon, each recite a “the linear force actuator.”  If Applicant intends that claims 17 and 19 recite the “linear” force actuator, appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skorinko  (U.S. Patent Application Publication No. 2019/0220032).
	Regarding Claim 10, Skorinko teaches a method comprising: autonomously aligning a vehicle with respect to a target (see [0050] “the autonomous delivery vehicle and the delivery receptacle are each configured to connect to each other via a docking process. The term ‘docking’ in this context means that the autonomous delivery vehicle is securely physically coupled to the delivery receptacle. The docking connects the autonomous delivery vehicle to the delivery receptacle door-to-door in order to facilitate an efficient, orderly and secure transfer of the delivery item from the autonomous delivery vehicle to the delivery receptacle”),
the vehicle including at least one compartment and a propulsion system configured to propel the vehicle (see [0036] “The autonomous delivery vehicle 100 can be loaded by opening the door 110 and loading one or more delivery items into the storage compartment 120,” [0038] “The navigation system of the autonomous delivery vehicle 100 uses the delivery destination information, along with a positioning system such as the Global Positioning System (GPS) and a three-dimensional digital map library, to navigate the path travelled by the autonomous delivery vehicle 100 to reach the delivery destination for the item being delivered. The navigation system communicates with a motor that drives the rotation of the wheels 130. The navigation system also communicates with a steering module that controls the steering of the wheels 130”),
	the at least one compartment configured to contain at least one delivery item and at least one transfer mechanism, the transfer mechanism arranged to be activated to cause the delivery item to be transferred out of the at least one compartment, the target being arranged to receive the delivery item when the delivery item is transferred out of the at least one compartment (see [0057] “The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b”),
	wherein autonomously aligning the vehicle with respect to the target includes adjusting a position of the vehicle to align with the target along at least one axis (see [0051] “the autonomous delivery vehicle positions itself adjacent to the delivery receptacle with the doors of the delivery vehicle and the delivery receptacle facing each other and, using proximity sensors, monitors the interpositioning of the autonomous delivery vehicle relative to the delivery receptacle and dynamically adjusts the 
	opening the least one compartment; and activating the transfer mechanism after opening the at least one compartment and after autonomously aligning the vehicle with respect to the target, wherein activating the transfer mechanism includes causing the transfer mechanism to transfer the delivery item from the at least one compartment such that the delivery item is transferred from the compartment to the target (see [0057] “The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b”).
	Regarding Claim 11, Skorinko teaches the limitations of claim 10 as discussed above.  Skorinko further teaches wherein the transfer mechanism includes a transfer surface on which the delivery item is carried, and wherein autonomously aligning the vehicle with respect to the target further includes adjusting the relative positioning between the vehicle and the target such that the target is aligned along the at least one axis with the transfer surface (see [0057] “the autonomous delivery vehicle has a floor comprising a moving belt that autonomously unloads the delivery item into the delivery receptacle. FIGS. 8a and 8b are plan views showing an autonomous delivery vehicle unloading a delivery item into a delivery receptacle using a floor comprising a moving belt in accordance with an illustrative embodiment of the present disclosure. The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the 
	Regarding Claim 12, Skorinko teaches the limitations of claim 11 as discussed above.  Skorinko further teaches wherein the transfer mechanism further includes a linear force mechanism, where the linear force mechanism is configured to push the delivery item on the transfer surface to transfer the delivery item from the at least one compartment (see [0055] “the autonomous delivery vehicle autonomously unloads a delivery item into the delivery receptacle using an electromechanical pushing arm, pushing shelf, or pushing spring. FIGS. 6a and 6b are plan views showing an autonomous delivery vehicle unloading a delivery item into a delivery receptacle using an electromechanical pushing arm in accordance with an illustrative embodiment of the present disclosure. The autonomous delivery vehicle 600 has a mechanical pushing arm 620 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 610 and opening the doors of the autonomous delivery vehicle 600 and the delivery receptacle 610, the electromechanical pushing arm 620 of the autonomous delivery vehicle 600 pushes the delivery item 630 into the delivery receptacle 610, as shown in FIG. 6b”).
	Regarding Claim 14, Skorinko teaches the limitations of claim 10 as discussed above.  Skorinko further teaches wherein the target is a receiver, the receiver including a receptacle configured to receive the delivery item when the delivery item is transferred from the at least one compartment by the transfer mechanism (see [0041] “the autonomous delivery vehicle autonomously unloads delivery 
	Regarding Claim 15, Skorinko teaches the limitations of claim 10 as discussed above.  Skorinko further teaches wherein the target includes at least one sensor fiducial and the vehicle includes at least one sensor, wherein autonomously aligning the vehicle with respect to the target includes utilizing the at least one sensor and the at least one sensor fiducial (see [0047] “the delivery receptacle has visual markers or cues disposed on it. Such visual markers can include color markers or sign markers. The autonomous delivery vehicle uses a camera or cameras, such as the cameras 150 shown in FIG. 1, to provide images to the software control system of the autonomous delivery vehicle. The control system identifies the visual markers on the delivery receptacle and causes the autonomous delivery vehicle to position itself adjacent the door of the delivery receptacle. In another embodiment, the delivery receptacle has a scanning code, such as a QR code or other type of barcode, disposed on it that allow the vehicle's camera(s) and control system to locate the delivery receptacle”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Skorinko in view of Woulfe (U.S. Patent Application Publication No. 2019/0043001).
Regarding Claim 1, Skorinko teaches a method comprising:  propelling a vehicle to a location, the vehicle including at least one compartment and a propulsion system configured to propel the vehicle (see [0036] “The autonomous delivery vehicle 100 can be loaded by opening the door 110 and loading one or more delivery items into the storage compartment 120,” [0038] “The navigation system of the autonomous delivery vehicle 100 uses the delivery destination information, along with a positioning system such as the Global Positioning System (GPS) and a three-dimensional digital map library, to navigate the path travelled by the autonomous delivery vehicle 100 to reach the delivery destination for the item being delivered. The navigation system communicates with a motor that drives the rotation of the wheels 130. The navigation system also communicates with a steering module that controls the steering of the wheels 130”),
	the at least one compartment configured to contain at least one delivery item and at least one transfer mechanism, the transfer mechanism arranged to be activated to cause the delivery item to be purged from the at least one compartment (see [0057] “The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b”);
	at the location, aligning the vehicle with respect to a target, the target being arranged to receive the delivery item when the delivery item is purged from the at least one compartment (see [0050] “the autonomous delivery vehicle and the delivery receptacle are each configured to connect to each other via a docking process. The term ‘docking’ in this context means that the autonomous delivery vehicle is securely physically coupled to the delivery receptacle. The docking connects the autonomous 
	opening a door to the at least one compartment; and after opening the door to the at least one compartment, activating the transfer mechanism, wherein activating the transfer mechanism includes causing the transfer mechanism to purge the delivery item from the at least one compartment such that the delivery item is obtained by the target (see [0057] “The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b”).
	Skorinko does not explicitly teach, however Woulfe teaches determining when the vehicle is authorized to deliver the delivery item at the location (see [0005] “The system may determine first route data that indicates a first route on the roadway system that the receiving vehicle is expected to use to navigate to the destination-location. The first route data may further indicate a first travel-schedule of the receiving vehicle with respect to the first route. The first travel-schedule may indicate a specific time at which the receiving vehicle is expected to depart from an initial-location toward the destination-location, a specific time at which the receiving vehicle is expected to reach one or more points along the first route, a specific time at which the receiving vehicle is expected to arrive at the destination-location, and/or any other temporal information that may be usable to determine when and where the self-driving delivery vehicle may be able to rendezvous with the receiving vehicle to deliver the product”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining when the vehicle is authorized to deliver 
	Regarding Claim 2, Skorinko and Woulfe teach the limitations of claim 1 as discussed above. Skorinko further teaches wherein aligning the vehicle with respect to the target includes adjusting a relative positioning between the vehicle and the target such that the target is aligned along at least one axis with the at least one compartment (see [0051] “the autonomous delivery vehicle positions itself adjacent to the delivery receptacle with the doors of the delivery vehicle and the delivery receptacle facing each other and, using proximity sensors, monitors the interpositioning of the autonomous delivery vehicle relative to the delivery receptacle and dynamically adjusts the positioning of the autonomous delivery vehicle so as to maintain an ideal juxtaposition of the vehicle to the receptacle for transferring the delivery item to the receptacle”).
	Regarding Claim 3, Skorinko and Woulfe teach the limitations of claim 2 as discussed above. Skorinko further teaches wherein the transfer mechanism includes a transfer surface on which the delivery item is carried, and wherein aligning the vehicle with respect to the target further includes adjusting the relative positioning between the vehicle and the target such that the target is aligned along the at least one axis with the transfer surface (see [0057] “the autonomous delivery vehicle has a floor comprising a moving belt that autonomously unloads the delivery item into the delivery receptacle. FIGS. 8a and 8b are plan views showing an autonomous delivery vehicle unloading a delivery item into a delivery receptacle using a floor comprising a moving belt in accordance with an illustrative embodiment of the present disclosure. The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as 
	Regarding Claim 4, Skorinko and Woulfe teach the limitations of claim 3 as discussed above. Skorinko further teaches wherein the transfer mechanism further includes a linear force mechanism, 
where the linear force mechanism is configured to push the delivery item on the transfer surface to purge the delivery item from the at least one compartment (see [0055] “the autonomous delivery vehicle autonomously unloads a delivery item into the delivery receptacle using an electromechanical pushing arm, pushing shelf, or pushing spring. FIGS. 6a and 6b are plan views showing an autonomous delivery vehicle unloading a delivery item into a delivery receptacle using an electromechanical pushing arm in accordance with an illustrative embodiment of the present disclosure. The autonomous delivery vehicle 600 has a mechanical pushing arm 620 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 610 and opening the doors of the autonomous delivery vehicle 600 and the delivery receptacle 610, the electromechanical pushing arm 620 of the autonomous delivery vehicle 600 pushes the delivery item 630 into the delivery receptacle 610, as shown in FIG. 6b”).
	Regarding Claim 6, Skorinko and Woulfe teach the limitations of claim 3 as discussed above. Skorinko further teaches wherein the target is a receiver, the receiver including a receptacle configured to receive the delivery item when the delivery item is purged from the at least one compartment by the transfer mechanism (see [0041] “the autonomous delivery vehicle autonomously unloads delivery items into dedicated delivery receptacles, or storage units, that are located at a 
	Regarding Claim 7, Skorinko and Woulfe teach the limitations of claim 1 as discussed above. Skorinko further teaches wherein the target includes at least one sensor fiducial and the vehicle includes at least one sensor, wherein aligning the vehicle with respect to the target includes utilizing the at least one sensor and the at least one sensor fiducial (see [0047] “the delivery receptacle has visual markers or cues disposed on it. Such visual markers can include color markers or sign markers. The autonomous delivery vehicle uses a camera or cameras, such as the cameras 150 shown in FIG. 1, to provide images to the software control system of the autonomous delivery vehicle. The control system identifies the visual markers on the delivery receptacle and causes the autonomous delivery vehicle to position itself adjacent the door of the delivery receptacle. In another embodiment, the delivery receptacle has a scanning code, such as a QR code or other type of barcode, disposed on it that allow the vehicle's camera(s) and control system to locate the delivery receptacle”).
	Regarding Claim 8, Skorinko and Woulfe teach the limitations of claim 1 as discussed above. Skorinko does not explicitly teach, however Woulfe teaches further including: determining when the delivery item is obtained by the target; when it is determined that the delivery item is obtained by the target, deactivating the transfer mechanism; after deactivating the transfer mechanism, closing the door to the at least one compartment (see Claim 11 “causing the self-driving delivery vehicle to extend a robotic-arm that is supporting the product toward a window of the receiving vehicle; and causing the self-driving delivery vehicle to retract the robotic-arm when the product has been transferred into the receiving vehicle,” [0070] “FIG. 4B illustrates the self-driving delivery vehicle 400 with the movable compartment 402 retracted back into the interior region 404 by the robotic-arm 406 and with a door 408 in a closed position with respect to the interior region 404. Although this example involves a 
	propelling the vehicle away from the location (see [0088] “the self-driving delivery vehicle may approach the receiving vehicle, transmit an instruction that causes the receiving vehicle to open an window and/or a sunroof, transfer the product through the window and/or sunroof into the receiving vehicle, transmit a second instruction that causes the receiving vehicle to close the window and/or sunroof, and then drive away”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining when the delivery item is obtained by the target, when it is determined that the delivery item is obtained by the target, deactivating the transfer mechanism, after deactivating the transfer mechanism, closing the door to the at least one compartment, and propelling the vehicle away from the location as taught in Woulfe with the delivery method of Skorinko with the motivation to enable the delivery vehicle to move away from the target for a subsequent delivery (Woulfe [0046]).
	Regarding Claim 9, Skorinko and Woulfe teach the limitations of claim 1 as discussed above. Skorinko further teaches wherein the vehicle is an autonomous vehicle, and wherein aligning the vehicle with respect to the target includes autonomously propelling the vehicle (see Abstract “An autonomous delivery system includes an autonomous delivery vehicle and a dedicated delivery receptacle at a delivery location. The autonomous delivery vehicle autonomously delivers a delivery item to the delivery location and autonomously transfers the delivery item to the delivery receptacle,” [0051] “the autonomous delivery vehicle positions itself adjacent to the delivery receptacle with the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skorinko in view of Woulfe and Skaaksrud (U.S. Patent Application Publication No. 2019/0287063).
	Skorinko and Woulfe teach the limitations of claim 4 as discussed above. Skorinko does not explicitly teach, however Skaaksrud teaches wherein activating the transfer mechanism includes causing the transfer surface to tilt to create a sloped transfer surface (see see sloped transfer surface 1715 in FIGS. 20D and 37, [0609]  “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators to achieve a desired tilt configuration),” [0667] “tilt functionality to facilitate a gravity delivery of an object (object weight may be a factor) may be accomplished with the mechanical design that allows for such selective actuation of the orientation, angle, tilt, and movement of the bot apparatus and its delivery components (e.g., door 1715, moving ramps, conveyors, and the like)”) and
	causing the linear force mechanism to push the delivery item on the sloped transfer surface to purge the delivery item from the at least one compartment (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b on the APM/BAPM 1710 so as to responsively sweep the inside of the storage compartment defined by the CSS 1720 and APM/BAPM components 1710 from the back 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of causing the transfer surface to tilt to create a sloped transfer surface and causing the linear force mechanism to push the delivery item on the sloped transfer surface to purge the delivery item from the at least one compartment as taught in Skaaksrud with the delivery method of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
Claims 13 and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Skorinko in view of Skaaksrud.
	Regarding Claim 13, Skorinko teaches the limitations of claim 12 as discussed above.  Skorinko does not explicitly teach, however Skaaksrud teaches wherein activating the transfer mechanism includes causing the transfer surface to tilt to create a sloped transfer surface (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609]  “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 extended and in a forward tilted orientation in accordance with an 
	causing the linear force mechanism to push the delivery item on the sloped transfer surface to transfer the delivery item from the at least one compartment (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b on the APM/BAPM 1710 so as to responsively sweep the inside of the storage compartment defined by the CSS 1720 and APM/BAPM components 1710 from the back towards the front where stored items/objects may be dispensed (e.g., towards the door 1715 of the APM 1710),” [0730] “In other examples, providing selective access as part of step 4430 may also have the modular mobile autonomy control module controlling and actuating an actuated sliding arm (e.g., arm 2085 shown in FIG. 20D) disposed on the modular cargo storage system to move the item being shipped out from a payload area within the modular cargo storage system,” [0717] “removal may be enhanced with object manipulation systems (e.g., moving belt surfaces, actuated sweeping arms, actuated grabbing arms, and the like as described above) and/or causing the exemplary MALVT bot apparatus assembly 1700 to tilt so as to help slide the item 4310 towards the cargo door 1715”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of causing the transfer surface to tilt to create a sloped transfer surface and causing the linear force mechanism to push the delivery item on the sloped transfer surface to transfer the delivery item from the at least one compartment as taught in Skaaksrud with the delivery method of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
Claim 16, Skorinko teaches the limitations of claim 10 as discussed above.  Skorinko does not explicitly teach, however Skaaksrud teaches wherein the transfer mechanism includes a transfer surface, a transfer surface actuator (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609] “control signals described above that initiate any of the actuators disposed on the assembly 
1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators to achieve a desired tilt 
configuration),” [0667] “tilt functionality to facilitate a gravity delivery of an object (object weight may be a factor) may be accomplished with the mechanical design that allows for such selective actuation of the orientation, angle, tilt, and movement of the bot apparatus and its delivery components (e.g., door 1715, moving ramps, conveyors, and the like)”),
	a linear force mechanism, and a linear force actuator (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b on the APM/BAPM 1710 so as to responsively sweep the inside of the storage compartment defined by the CSS 1720 and APM/BAPM components 1710 from the back towards the front where stored items/objects may be dispensed (e.g., towards the door 1715 of the APM 1710),” [0730] “In other examples, providing selective access as part of step 4430 may also have the modular mobile autonomy control module controlling and actuating an actuated sliding arm (e.g., arm 2085 shown in FIG. 20D) disposed on the modular cargo storage system to move the item being shipped out from a payload area within the modular cargo storage system,” [0717] “removal may be enhanced with object manipulation systems (e.g., moving belt surfaces, actuated sweeping arms, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transfer surface, transfer surface actuator, linear force mechanism, and linear force actuator as taught in Skaaksrud with the delivery method of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
	Regarding Claim 17, Skorinko teaches the limitations of claim 16 as discussed above.  Skorinko does not explicitly teach, however Skaaksrud teaches wherein the transfer surface is arranged to support the delivery item, the transfer surface actuator is arranged to tilt the transfer surface such that the transfer surface is sloped (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609]  “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators to achieve a desired tilt configuration),” [0667] “tilt functionality to facilitate a gravity delivery of an object (object weight may be a factor) may be accomplished with the mechanical design that allows for such selective actuation of the orientation, angle, tilt, and movement of the bot apparatus and its delivery components (e.g., door 1715, moving ramps, conveyors, and the like)”), and
	the liner force actuator is configured to apply a first force to the linear force mechanism to cause the linear force mechanism to apply a second force to the delivery item to push the delivery item along the transfer surface (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transfer surface, transfer surface actuator, linear force mechanism, and linear force actuator as taught in Skaaksrud with the delivery method of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
	Regarding Claim 18, Skorinko teaches a vehicle comprising: a propulsion system, the propulsion system configured to enable the vehicle to drive; and at least one compartment (see [0036] “The autonomous delivery vehicle 100 can be loaded by opening the door 110 and loading one or more delivery items into the storage compartment 120,” [0038] “The navigation system of the autonomous delivery vehicle 100 uses the delivery destination information, along with a positioning system such as the Global Positioning System (GPS) and a three-dimensional digital map library, to navigate the path travelled by the autonomous delivery vehicle 100 to reach the delivery destination for the item being delivered. The navigation system communicates with a motor that drives the rotation of the wheels 130. The navigation system also communicates with a steering module that controls the steering of the wheels 130”), and
the at least one compartment configured to contain at least one delivery item and at least one transfer mechanism, the transfer mechanism Nuro Ref. No. 1076-US.0275 U.S. NON-PROVISIONAL PATENT APPLICATIONarranged to be activated to cause the delivery item to be purged from the at least one compartment (see [0057] “The autonomous delivery vehicle 800 has a floor comprising a moving belt 820 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 810 and opening the doors of the autonomous delivery vehicle 800 and the delivery receptacle 810, the moving belt 820 of the autonomous delivery vehicle 800 moves the delivery item 830 into the delivery receptacle 810, as shown in FIG. 8b”).
	Skorinko does not explicitly teach, however Skaaksrud teaches wherein the transfer mechanism includes a transfer surface, a transfer surface actuator (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609]  “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 
extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators to achieve a desired tilt configuration),” [0667] “tilt functionality to facilitate a gravity delivery of an object (object weight may be a factor) may be accomplished with the mechanical design that allows for such selective actuation of the orientation, angle, tilt, and movement of the bot apparatus and its delivery components (e.g., door 1715, moving ramps, conveyors, and the like)”),
	a linear force mechanism, and a linear force actuator, and wherein the delivery item is arranged to be purged from the at least one compartment using the transfer mechanism (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b on the APM/BAPM 1710 so as to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transfer surface, transfer surface actuator, linear force mechanism, and linear force actuator as taught in Skaaksrud with the delivery vehicle of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
	Regarding Claim 19, Skorinko and Skaaksrud teach the limitations of claim 18 as discussed above.  Skorinko does not explicitly teach, however Skaaksrud teaches wherein the transfer surface is arranged to support the delivery item, the transfer surface actuator is arranged to tilt the transfer surface such that the transfer surface is sloped (see sloped transfer surface 1715 in FIGS. 20D and 37, [0609]  “control signals described above that initiate any of the actuators disposed on the assembly 1700 (e.g., actuating the cargo door 1715 to unlock and open, actuating the suspension system on the MB to tilt and initiate movement of the item being shipped out of the CSS,” [0619] “FIG. 37 is a diagram of an exemplary MALVT bot apparatus 1700 in a configuration having a cargo door 1715 extended and in a forward tilted orientation in accordance with an embodiment of the invention (e.g., by activating an exemplary selectively adjustable suspension system 1840 with actuators 
	the liner force actuator is configured to apply a first force to the linear force mechanism to cause the linear force mechanism to apply a second force to the delivery item to push the delivery item along the transfer surface and out of the at least one compartment (see [0520] “In another exemplary embodiment shown in FIG. 20D, one or more actuated sliding arms 2085 may be disposed and actuated to move on guiderails 2086a, 2086b on the APM/BAPM 1710 so as to responsively sweep the inside of the storage compartment defined by the CSS 1720 and APM/BAPM components 1710 from the back towards the front where stored items/objects may be dispensed (e.g., towards the door 1715 
of the APM 1710),” [0730] “In other examples, providing selective access as part of step 4430 may also have the modular mobile autonomy control module controlling and actuating an actuated sliding arm (e.g., arm 2085 shown in FIG. 20D) disposed on the modular cargo storage system to move the item being shipped out from a payload area within the modular cargo storage system,” [0717] “removal may be enhanced with object manipulation systems (e.g., moving belt surfaces, actuated sweeping arms, actuated grabbing arms, and the like as described above) and/or causing the exemplary MALVT bot apparatus assembly 1700 to tilt so as to help slide the item 4310 towards the cargo door 1715”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the transfer surface, transfer surface actuator, linear force mechanism, and linear force actuator as taught in Skaaksrud with the delivery method of Skorinko with the motivation to enable “enhanced” removal of the delivery item (Skaaksrud [0717]).
	Regarding Claim 20, Skorinko and Skaaksrud teach the limitations of claim 19 as discussed above.  Skorinko further teaches further including: at least one sensor, the at least sensor configured to cooperate with the propulsion system to enable the propulsion system to autonomously align the at least one compartment with a target (see [0047] “the delivery receptacle has visual markers or cues disposed on it. Such visual markers can include color markers or sign markers. The autonomous delivery vehicle uses a camera or cameras, such as the cameras 150 shown in FIG. 1, to provide images to the software control system of the autonomous delivery vehicle. The control system identifies the visual markers on the delivery receptacle and causes the autonomous delivery vehicle to position itself adjacent the door of the delivery receptacle. In another embodiment, the delivery receptacle has a scanning code, such as a QR code or other type of barcode, disposed on it that allow the vehicle's camera(s) and control system to locate the delivery receptacle”), 
	the target having a target surface, wherein the linear force mechanism is configured to push the delivery item out of the at least one compartment and onto the target surface (see [0055] “the autonomous delivery vehicle autonomously unloads a delivery item into the delivery receptacle using an electromechanical pushing arm, pushing shelf, or pushing spring. FIGS. 6a and 6b are plan views showing an autonomous delivery vehicle unloading a delivery item into a delivery receptacle using an electromechanical pushing arm in accordance with an illustrative embodiment of the present disclosure. The autonomous delivery vehicle 600 has a mechanical pushing arm 620 that is illustratively powered by an electric motor controlled by the vehicle's control system. In operation, after docking (or soft docking) with the delivery receptacle 610 and opening the doors of the autonomous delivery vehicle 600 and the delivery receptacle 610, the electromechanical pushing arm 620 of the autonomous delivery vehicle 600 pushes the delivery item 630 into the delivery receptacle 610, as shown in FIG. 6b”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Sweeney (U.S. Patent Application Publication No. 2019/0108472) teaches aligning a delivery drone with respect to a drone interface utilizing a sensor and a fiducial.
	Sipes (U.S. Patent Application Publication No. 2019/0378085) teaches an autonomous delivery vehicle that retracts and stows a robotic arm after delivery, secures itself for travel, and departs to its next delivery or back to a servicing or storage site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628